Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number /if known)        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:

                                                                                   ■ Chapter7
                                                                                   D Chapter 11
                                                                                   D Chapter 12
                                                                                   D Chapter 13                                   0    Check if this an amended
                                                                                                                                       filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                          12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


IJ.¥!1■ Identify Yourself


 1.   Your full name
                                       About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
                                                                                                                                                                           !
      Write the name that is on
      your government-issued
                                       Allen
                                       First name
                                                                                                  F    First name
      picture identification (for
      example, your driver's           M
                                                                                                  L
      license or passport) .

                                                                                                  -
                                       Middle name                                                     Middle name
      Bring your picture                   .
      identification to your meetin;; Quai 1' Jr.
      with the trustee.               Last name and Suffix (Sr. , Jr., 11, Il l)                  ~
                                                                                                       Last name and Suffix (Sr., Jr. , II , Ill)

                                                                                                  -
 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.
                                                                                                  -
 3.   Only the last 4 digits of
      your Social Security
      number or federal                xxx-xx-4643
      Individual Taxpayer


                                                                                                  -
      Identification number
      (ITIN)




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
               18-56576-pjs                 Doc 1          Filed 12/11/18           Entered 12/11/18 14:03:11                         Page 1 of 38
Debtor 1      Quail, Allen M Jr.                                                                                           Case number(ifknownJ




4.      Any business names and
                                    About Debtor 1:                                                                 About Debtor 2 (Spouse Only in a Joint Case):
                                                                                                                                                                                          I
        Employer Identification
        Numbers (EIN) you have      ■ I have not used any business name or EINs.                                    D I have not used any business name or EINs.
        used in the last 8 years
                                                                                                                I
        Include trade names and     Business name(s)                                                ~ Business name(s)
        doing business as names

                                    EINs                                                            ~
                                                                                                                    EINs




5.      Where you live

                                    800 Lockwood Rd
                                                                                                    H               If Debtor 2 lives at a different address:


                                    Rolal Oak, Ml 48067-1610                                        I
                                                                                                    I
                                    Number, Street, City, State & ZIP Code                                          Number, Street, City, State & ZIP Code
                                                                                                    H
                                                                                                    ~


                                    Oakland
                                    County                                                          ~-J             County

                                    If your mailing address is different from the one
                                    above, fill it in here. Note that the court will send any       ----            If Debtor 2's mailing address is different from yours, fill it in
                                                                                                                    here. Note that the court will send any notices to this mailing
                                    notices to you at this mailing address.                                         address.
                                                                                                        -
                                    Number, P.O. Box, Street, City, State & ZIP Code                >--
                                                                                                                    Number, P.O. Box, Street, City, State & ZIP Code




6.      Why you are choosing        Check one:
        this district to file for                                                                                   Check one:
        bankruptcy
                                    ■      Over the last 180 days before filing this petition , I
                                           have lived in this district longer than in any other                     □        Over the last 180 days before filing this petition, I have
                                           district.                                                                         lived in this district longer than in any other district.


                                     □     I have another reason.                                                    □       I have another reason .
                                           Explain. (See 28 U.S.C. § 1408.)                                                  Explain. (See 28 U.S.C. § 1408.)


                                                                                                            -




     Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                                      page 2
                  18-56576-pjs             Doc 1        Filed 12/11/18               Entered 12/11/18 14:03:11                                     Page 2 of 38
Debtor 1    Quail , Allen M Jr.                                                                            Case number (ifknown)



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each , see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also. go to the top of page 1 and check the appropriate box.
     choosing to file under
                                  ■   Chapter 7

                                  □   Chapter 11

                                  □   Chapter 12

                                  □   Chapter 13



8.   How you will pay the fee     ■     I will pay the entire fee when I file my petition . Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash , cashier's check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                  D     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                  D      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                         not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                         your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                         to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition .



9.   Have you filed for
                                ■ No.
     bankruptcy within the last
     Syears?                    □ Yes .
                                              District               When
                                                          ---------- When - - - - - - - - Case number
                                              District
                                              District
                                                          ---------- When - - - - - - - - Case number
                                                                                          Case number
                                                          ----------      --------

10. Are any bankruptcy cases
                               ■ No
    pending or being filed by
    a spouse who is not filing □ Yes .
    this case with you, or by
    a business partner, or by
    an affiliate?
                                              Debtor      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                              District                         When _ _ _ _ _ _ _ _ Case number, if known
                                               Debtor
                                                          ----------
                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

                                               District                                           _ _ _ _ _ _ _ _ Case number, if known
                                                          ---------- When
 11. Do you rent your              ■ No.          Go to line 12.
      residence?
                                   D Yes .        Has your landlord obtained an eviction judgment against you?

                                                  D       No. Go to line 12.
                                                  D       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                          bankruptcy petition .




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
              18-56576-pjs            Doc 1           Filed 12/11/18              Entered 12/11/18 14:03:11                        Page 3 of 38
Debtor 1    Quail, Allen M Jr.                                                                                Case number (itknown)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       D   No.     Go to Part 4 .
    business?

                                    ■ Yes.       Name and location of business

    A sole proprietorship is a
    business you operate as an                   Allen M Quail J. - Band
    individual , and is not a                    Name of business , if any
    separate legal entity such as
    a corporation , partnership ,
    or LLC.
                                                 800 Lockwood Rd
     If you have more than one                   Royal Oak, Ml 48067-1610
     sole proprietorship , use a
     separate sheet and attach it                Number, Street, City , State & ZIP Code
     to this petition.                           Check the appropriate box to describe your business:
                                                 D       Health Care Business (as defined in 11 U.S .C . § 101(27A))
                                                 D       Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                                 D       Stockbroker (as defined in 11 U.S .C . § 101(53A))
                                                 D       Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                 ■       None of the above


13. Are you filing under            If you are filing under Chapter 11 , the court must kn ow whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the               deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are         operations , cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business            U.S.C. 1116(1 )(B) .
    debtor?
                                                 I am not filing under Chapter 11.
                                    ■ No.
     For a definition of small
     business debtor, see 11
     U.S.C . § 101(510).            0   No .     I am filing under Chapter 11 , but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                 Code .

                                    □ Yes .      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code .



           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any      ■ No.
    property that poses or is
    alleged to pose a threat of D Yes .
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed , why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs ?
                                                                              Number, Street, City , State & Zip Code




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page4
              18-56576-pjs               Doc 1        Filed 12/11/18              Entered 12/11/18 14:03:11                           Page 4 of 38
Debtor 1    Quail , Allen M Jr.                                                                           Case number /if known)

           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                              You must check one:
    you have received a              ■   I received a briefing from an approved credit                D   I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                 this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                       completion.
    The law requires that you
    receive a briefing about             Attach a copy of the certificate and the payment plan.           Attach a copy of the certificate and the payment plan, if any,
    credit counseling before you         if any, that you developed with the agency.                      that you developed with the agency.
    file for bankruptcy. You
    must truthfully check one of     D   I received a briefing from an approved credit
                                                                                                      □ I received a briefing from an approved credit
    the following choices. If you        counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
    cannot do so, you are not            filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
    eligible to file.                    certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,           Within 14 days after you file this bankruptcy petition , you
     can dismiss your case, you          you MUST file a copy of the certificate and payment               MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid. and your creditors
     can beg in collection           D   I certify that I asked for credit counseling
                                         services from an approved agency, but was
                                                                                                      □    I certify that I asked for credit counseling services
                                                                                                           from an approved agency, but was unable to obtain
     activities again.
                                         unable to obtain those services during the 7                      those services during the 7 days after I made my
                                         days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                         of the requirement.
                                                                                                           To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                          requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                          efforts you made to obtain the briefing , why you were           you filed for bankruptcy, and what exigent circumstances
                                          unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                          what exigent circumstances required you to file this
                                          case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                           your reasons for not receiving a briefing before you filed for
                                          Your case may be dismissed if the court is                       bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons , you must still
                                          If the court is satisfied with your reasons , you must           receive a briefing within 30 days after you file. You must file
                                          still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                          You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                          along with a copy of the payment plan you developed,             your case may be dismissed .
                                          if any. If you do not do so, your case may be
                                                                                                           Any extension of the 30-day deadline is granted only for
                                          dismissed .
                                                                                                           cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted only
                                          for cause and is limited to a maximum of 15 days.
                                     D    I am not required to receive a briefing about               D    I am not required to receive a briefing about credit
                                          credit counseling because of:                                    counseling because of:


                                          □      Incapacity.                                               D     Incapacity.
                                                 I have a mental illness or a mental deficiency                  I have a mental illness or a mental deficiency that
                                                 that makes me incapable of realizi ng or makin~                 makes me incapable of realizing or making rational
                                                 rational decisions about finances.                              decisions about finances.


                                          □      Disability.                                               0     Disability.
                                                 My physical disability causes me to be unable                   My physical disability causes me to be unable to
                                                 to participate in a briefing in person, by phone,               participate in a briefing in person, by phone, or through
                                                 or through the internet, even after I reasonably                the internet, even after I reasonably tried to do so.
                                                 tried to do so.

                                          D      Active duty.                                              D     Active duty.
                                                 I am currently on active military duty in a                     I am currently on active military duty in a military
                                                 military combat zone .                                          combat zone.
                                          If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                          about credit counseling , you must file a motion for             credit counseling , you must file a motion for waiver of credit
                                          waiver credit counseling with the court.                         counseling with the court.




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
              18-56576-pjs               Doc 1         Filed 12/11/18               Entered 12/11/18 14:03:11                      Page 5 of 38
Debtor 1    Quail, Allen M Jr.                                                                                      Case number (if known)

           Answer These Questions for Reporting Purposes

16. What kind of debts do             16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as "incurred by an
    you have?                                   individual primarily for a personal, family, or household purpose."
                                                D    No. Go to line 16b.

                                                ■ Yes.Go to line 17.
                                      16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                                for a business or investment or through the operation of the business or investment.
                                                D No. Go to line 16c.
                                                D Yes.     Go to line 17.
                                      16c.      State the type of debts you awe that are not consumer debts or business debts



17. Are you filing under              D   No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

      Do you estimate that after      ■ Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
      any exempt property is                    paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses
                                                 ■ No
      are paid that funds will be
      available for distribution                 D   Yes
      to unsecured creditors?

18.   How many Creditors do
                                      ■ 1-49                                                □ 1,000-5,000                                □ 25,001-50,000
      you estimate that you                                                                                                              □ 50.001-100,000
                                      □ 50-99                                               □ 5001-10,000
      owe?
                                      □ 100-199                                             □ 10,001-25,000                              D    More than100 ,000
                                      □ 200-999

19.   How much do you                 □ $0 - $50 ,000                                       D   $1.000.001 - $10 million                  D   $500,000,001 - $1 billion
      estimate your assets to                                                               D                                             D
                                      □ $50,001 - $100,000                                      $10,000,001 - $50 million                     $1 ,000,000,001 - $10 billion
      be worth?
                                      ■ $100,001 - $500 ,000                                D   $50.000.001 - $100 million                D   $10,000,000,001 - $50 billion
                                      D   $500.001 - $1 million                             D   $100,000,001 - $500 million               D   More than $50 billion


20.   How much do you                 □ $0 - $50 ,000                                       D $1 ,000,001 - $1 O million                  D $500,000,001 - $1 billion
      estimate you r liabilities to                                                                                                       D $1 ,000,000,001 - $1 O billion
                                      □ $50,001 - $100 ,000                                 D $10,000,001 - $50 million
      be?
                                      ■ $1 00,001 - $500 ,000                               D $50.000.001 - $100 million                  □ $10,000,000,001 - $50 billion
                                      D   $500,001 - $1 million                             D $100,000,001 - $500 million                 □ More than $50 billion

I§fM       Sign Below

Foryou                                I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                      If I have chosen to file under Chapter 7, I am aware that I may proceed , if eligible, under Chapter 7, 11, 12, or 13 of title 11 , United
                                      States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                      If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document. I
                                      have obtained and r ad the notice required by 11 U.S.C. § 342(b).

                                                                            ·   the chapter of title 11 , United States Code, specified in this petition.

                                                                      stat 1 ent, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                                                    to      0,000, or imprisonment for up to 20 years , or both. 18 U .S.C . §§ 152, 1341, 1519, and 3571.

                                                                                                               Signature of Debtor 2



                                       Executed on      December 11, 2018                                      Executed on
                                                        MM/ DD/YYYY                                                             MM/ DD/YYYY




 Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 6
              18-56576-pjs                   Doc 1         Filed 12/11/18                 Entered 12/11/18 14:03:11                           Page 6 of 38
Debtor 1   Quail, Allen M Jr.                                                                                 Case number /if known)




For your attorney , if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one               Chapter 7, 11 , 12, or 13 of title 11 , United States Code, and have explained the relief available under each chapter for which the
                                 person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and , in a case in
If you are not represented by    which 707(b)(4)(D) applies , certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney , you do not need    pe · on 1s
to file this page.
                                                                                                       Date          December 11 , 2018
                                                                                                                     MM /DD/YYYY

                                 David G. Cain
                                 Printed name

                                 David Cain
                                 Firm name


                                 400 W Maple Rd Ste 200
                                 Birmingham, Ml 48009-3351
                                 Number, Street, City, State & ZIP Code

                                 Contact phone                                                   Email address         dgcain1955@sbcglobal.net
                                 P33265
                                 Bar number & State




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                        page?
              18-56576-pjs            Doc 1            Filed 12/11/18            Entered 12/11/18 14:03:11                             Page 7 of 38
            Fill in this information to identify your case and this filing:

Debtor 1                    Allen M Quail, Jr.
                             First Name                              Middle Name                        Last Nam e

Debtor 2
(Spouse, if filing)          First Name                              Middle Name                        Last Name


United States Bankruptcy Court for the :                      EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number                                                                                                                                                     D   Check if this is an
                                                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/8: Property                                                                                                                                                        12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information . If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question .

            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   D No. Go to Part 2.
   ■ Yes. Where is the property?



 1.1                                                                         What is the property? Check all that apply

                                                                                   ■    Single-family home                         Do not deduct secured claims or exemptions. Put
        800 Lockwood Rd                                                                 Duplex or multi-unit building              the amount of any secured claims on Schedule D:
        Street address, if avail able, or other description                        □    Condominium or cooperative
                                                                                                                                   Creditors Who Have Claims Secured by Property.

                                                                                   □
                                                                                   D    Manufactured or mobile home
                                                                                                                                   Current value of the         Current value of the
        Royal Oak                         Ml         48067-1610                    □    Land                                       entire property?             portion you own?
        City                              State           ZIP Code                 D    Investment property                                  $166,200.00                $166,200.00
                                                                                   D    Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                   D    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                              Who has an interest in the property? Check one       a life estate), if known.
                                                                                   ■    Debtor 1 only                              Fee Simple
        Oakland                                                                    D    Debtor 2 only
        County                                                                     D    Debtor 1 and Debtor 2 only
                                                                                                                                   D       Check if this is community property
                                                                                   D    At least one of the debtors and another            (see instructions)

                                                                              Other information y ou wish to add about this item, such as local
                                                                              property identificat ion number:

                                                                              Lot 40, Oakmoor Sub. as recorded
                                                                              Liber 30 Page 32. #25-16-332-007


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
       you have attached for Part 1. Write that number here...........................................................................=>                             $166,200.00



Do you own , lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    ■ No
    D Yes


 Official Form 106A/B                                                                  Schedule A/B : Property                                                                     page 1
 Software Copyright (c) 2018 CINGroup-www.cincom pass.com




               18-56576-pjs                       Doc 1          Filed 12/11/18                     Entered 12/11/18 14:03:11                            Page 8 of 38
Debtor 1        Quail, Allen M Jr.                                                                              Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers , motors , personal watercraft, fishing vessels , snowmobiles , motorcycle accessories

   ■ No
  D   Yes




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here..................................... ........................................ =>                       $0.00


           Describe Your Personal and Household Items
' Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exem tions.
6. Household goods and furnishings
    Examples: Major appliances , furniture, linens, china, kitchenware
   0 No
    ■ Yes . Describe .... .
                                  IHousehold Goods and Furnishings                                                                                            $4,000.00

                                  IDrum Set                                                                                                                      $357.00


7. Electronics
    Examples: Televisions and radios ; audio, video, stereo, and digital equipment; computers , printers , scanners; music collections ; electronic devices
               incl uding cell phones , cameras , media players , games
    □ No
    ■ Yes . Describe ..
                                   !Cell Phone                                                                                                                   $250.00


8. Collectibles of value
     Examples: Antiques and figurines ; paintings , prints , or other artwork ; books, pictures , or other art objects ; stamp, coin , or baseball card collections ; other
               collections, memorabilia, collectibles
    ■ No
    D Yes.      Describe .. ...

 9. Equipment for sports and hobbies
     Examples: Sports , photographic, exercise, and other hobby equipment; bicycles , pool tables , golf clubs , skis ; canoes and kayaks; carpentry tools; musical
               instruments
     ■ No
     D Yes .    Describe .. ...

 10. Firearms
      Examples: Pistols , rifles , shotguns , ammunition , and related equipment
     ■ No
     D    Yes . Describe .....

 11 . Clothes
       Examples: Everyday clothes , furs , leather coats , designer wear, shoes , accessories
     □ No
     ■ Yes. Describe .... .
                                   IClothing                                                                                                                      $500.00


 12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings , wedding rings , heirloom jewelry, watches , gems, gold , silver
      ■ No
      D   Yes . Describe .....

 13. Non-farm animals
      Examples: Dogs , cats , birds , horses
      ■ No
 Offi cial Form 106A/B                                                Schedule A/B : Property                                                                         page 2
 Software Copyright (c) 2018 CINGroup - www .cincompass.com




             18-56576-pjs                Doc 1           Filed 12/11/18               Entered 12/11/18 14:03:11                             Page 9 of 38
Debtor 1          Quail, Allen M Jr.                                                                              Case number (if known)

   D Yes .     Describe .. .. .

14. Any other personal and household items you did not already list, including any health aids you did not list
   ■ No
   D Yes.      Give specific information .....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ............................................................................. .                                     $5,107.00


           Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                   Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exem tions .

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   ■ No
   □ Yes ........ .

17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions , brokerage houses, and other similar
               institutions . If you have multiple accounts with the same institution , list each .
    □ No
                                                                                Institution name:
    ■ Yes ......


                                         17.1.     Checking Account             Bank of America                                                             $1,297.24
                                                                                ---------------------
                                         17.2 .    Savings Account              Bank of America                                                                 $15.20
                                                                                ---------------------
18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds , investment accounts with brokerage firms , money market accounts
    ■ No
    D Yes                                         Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    ■ No
    D Yes.       Give specific information about them
                                        Name of entity:                                                             % of ownership:

 20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks , cashiers' checks , promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them .
    ■ No
    D    Yes. Give specific information about them
                                      Issuer name:

 21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh , 401 (k) , 403 (b), thrift savings accounts, or other pension or profit-sharing plans
    ■ No
    D    Yes. List each account separately.
                                  Type of account:                              Institution name:

 22 . Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue sel'\lice or use from a company
      Examples: Agreements with landlords , prepaid rent, public utilities (electric, gas, water) , telecommunications companies , or others
     ■ No
     D   Yes ............ ....... .. .                                          Institution name or individual:



 Official Form 106A/B                                                    Schedule A/B : Property                                                                   page 3
 Software Copyright (c) 2018 CINGroup -www.cincompass.com




           18-56576-pjs                    Doc 1           Filed 12/11/18                Entered 12/11/18 14:03:11                         Page 10 of 38
Debtor 1           Quail, Allen M Jr.                                                                         Case number (if known)

23. Annuities (A contract for a periodic payment of money to you , either for life or for a number of years)
   ■ No
   D    Yes .... .... .... .     Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1) , 529A(b) , and 529(b)(1) .
   □ No
                                  Institution name and description. Separately file the records of any interests .11 U.S.C. § 521(c):
    ■ Yes
                                 SSGA UPromise 529 - PO Box 55578, Boston, MA 02205-5578                                                                   $16.67

                                 SSGA UPromise 529, PO Box 55578, Boston, MA 02205-5578                                                                      $6.35


25 . Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    ■ No
    D   Yes . Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names , websites , proceeds from royalties and licensing agreements
    ■ No
    D Yes .       Give specific information about them ...

27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■ No
    D Yes.        Give specific information about them .. .

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exem tions.

28. Tax refunds owed to you
    □ No
    ■ Yes . Give specific information about them , including whether you already filed the returns and the tax years .... ...



                                                       IEstimated 2018 Income Tax Refund                             Federal                             $5,000.00


                                                       IEstimated 2018 Income Tax Refund                             State                               $1,500.00


 29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     ■ No
     D Yes . Give specific information .. .. ..

 30. Other amounts someone owes you
      Examples: Unpaid wages , disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation , Social Security benefits;
                unpaid loans you made to someone else
     ■ No
     D Yes.        Give specific information ..

 31 . Interests in insurance policies
       Examples: Health , disability, or life insurance; health savings account (HSA) ; credit, homeowner's, or renter's insurance
     ■ No
     D    Yes . Name the insurance company of each policy and list its value.
                                     Company name:                                                    Beneficiary:                           Surrender or refund
                                                                                                                                             value:




 Official Form 106A/B                                                  Schedule A/B : Property                                                                 page4
 Software Copyright (c) 2018 CINGroup -www.cincom pass.com



             18-56576-pjs                  Doc 1         Filed 12/11/18              Entered 12/11/18 14:03:11                          Page 11 of 38
Debtor 1          Quail, Allen M Jr.                                                                                                    Case number (if known)

32 . Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
      died .
    ■ No
    D Yes .     Give specific information ..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents , employment disputes, insurance claims , or rights to sue
    ■ No
    D   Yes . Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ■ No
    D Yes.      Describe each claim .... .. .. .

35. Any financial assets you did not already list
    ■ No
    D Yes .     Give specific information ..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here .................................................................................................................... .                 $7,835.46


            Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   ■ No. Go to Part 6 .
   D Yes .     Go to line 38 .



            Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland , list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        ■ No. Go to Part 7.
        D Yes.    Go to line 47 .


                   Describe All Property You Own or Have an Interest in That You Did Not List Above


 53. Do you have other property of any kind you did not already list?
      Examples: Season tickets , country club membership
     ■ No
     D Yes . Give specific information .........

  54.   Add the dollar value of all of your entries from Part 7. Write that number here                                                                                           $0.00

. . . List the Totals of Each Part of this Form

  55. Part 1: Total real estate, line 2 ............................................................ ..........................................................             $166,200.00
  56 . Part 2: Total vehicles, line 5                                                                                 $0.00
  57.    Part 3: Total personal and household items, line 15                                                      $5,107.00
  58 . Part 4: Total financial assets, line 36                                                                    $7,835.46
  59.    Part 5: Total business-related property, line 45                                                             $0.00
  60 . Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
  61 . Part 7: Total other property not listed, line 54                                             +                 $0.00

  62. Total personal property. Add lines 56 through 61 ...                                                      $12,942.46              Copy personal property total          $12,942.46

  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $179,142.46

 Official Form 106A/B                                                                Schedule A/B: Property                                                                          page 5
 Software Copyright (c) 201 8 CINGroup- www.cincompass.com




            18-56576-pjs                       Doc 1             Filed 12/11/18                         Entered 12/11/18 14:03:11                                 Page 12 of 38
             Fill in this information to identify your case:

Debtor 1                 Allen M Quail, Jr.
                         First Name                          Middle Name                     Last Name

Debtor 2
(Spouse if, filing)      First Name                          Middle Name                     Last Name


United States Bankruptcy Court for the:             EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)                                                                                                                                    D   Check if this is an
                                                                                                                                                  amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                            4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule AIB: Property(Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed , fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages , write your name and case number (if
known) .

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

■ tGIM Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even                       if your   spouse is filing with you.

      D You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

      ■ You are claiming federal exemptions . 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.
      Brief description of the property and line on             Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
      Schedule AIB that lists this property                     portion you own
                                                                Copy the value from        Check only one box for each exemption.
                                                                Schedu/eAIB

      Household Goods and Furnishings                                      $4,000.00                                     $4,000.00     11 USC§ 522(d)(3)
      Line from Schedule A/8. 6.1                                                          ■
                                                                                           □       100% of fair market value, up to
                                                                                                   any applicable statutory limit


       Drum Set                                                             $357.00                                                    11 USC§ 522(d)(5)
       Line from Schedule AIB. 6.2                                                         ■                                $357.00

                                                                                           □       100% of fair market value, up to
                                                                                                   any applicable statutory limit

       Cell Phone                                                           $250.00                                         $250.00    11 USC§ 522(d)(5)
       Line from Schedule AIB. 7 .1                                                         ■
                                                                                            □       100% of fair market value, up to
                                                                                                    any applicable statutory limit

       Clothing                                                             $500.00                                         $500.00    11 USC § 522(d)(5)
       Line from Schedule A/8. 11.1                                                         ■
                                                                                            □       100% of fair market value, up to
                                                                                                    any applicable statutory limit

       Bank of America                                                     $1,297.24                                      $1,297.24    11 USC§ 522(d)(5)
       Line from Schedule AIB. 17 .1                                                        ■
                                                                                            □       100% of fair market value, up to
                                                                                                    any applicable statutory limit




 Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                                page 1 of 2
 Software Copyright (c) 2018 CINGroup -www .cincompass.com




             18-56576-pjs              Doc 1           Filed 12/11/18                    Entered 12/11/18 14:03:11                         Page 13 of 38
   Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
   Schedule AIB that lists this property                   portion you own
                                                           Copy the value from    Check only one box for each exemption.
                                                           ScheduleAIB

    Bank of America                                                   $15.20                                     $15.20    11 USC§ 522(d)(5)
    Line from Schedule A/8 17 .2                                                  ■
                                                                                  D    100% of fair market value, up to
                                                                                       any applicable statutory limit


    SSGA UPromise 529 - PO Box 55578,                                 $16.67                                     $16.67    11 USC§ 522(d)(5)
    Boston, MA 02205-5578                                                         ■
    Line from Schedule A/8 24.1                                                   D    100% of fair market value, up to
                                                                                       any applicable statutory limit


    SSGA UPromise 529, PO Box 55578,                                    $6.35                                              11 USC§ 522(d)(5)
    Boston, MA 02205-5578                                                         ■                               $6.35
    Line from Schedule A/8 24.2                                                   D    100% of fair market value, up to
                                                                                       any applicable statutory limit


    Estimated 2018 Income Tax Refund                               $5,000.00                                 $5,000.00     11 USC§ 522(d)(5)
    Line from Schedule A/8 28.1                                                   ■
                                                                                  D     100% of fair market value, up to
                                                                                        any applicable statutory limit


    Estimated 2018 Income Tax Refund                               $1 ,500.00                                   $877.80    11 USC§ 522(d)(5)
    Line from Schedule A/8 28.2                                                   ■
                                                                                  D     100% of fair market value, up to
                                                                                        any applicable statutory limit


    Estimated 2018 Income Tax Refund                               $1,500.00                                    $622.20    11 USC§ 522(d)(5)
    Line from Schedule A/8. 28.2                                                  ■
                                                                                  D     100% of fair market value, up to
                                                                                        any applicable statutory limit


3. Are you claiming a homestead exemption of more than $160,375?
   (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■    No
     D    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           D      No
           D      Yes




Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                                       page 2 of 2
Software Copyright (c) 2018 CINGroup -www.cincompass.com




         18-56576-pjs                 Doc 1          Filed 12/11/18               Entered 12/11/18 14:03:11                     Page 14 of 38
             Fill in this information to identify your case:

Debtor 1                   Allen M Quail, Jr.
                           First Name                       Middle Name                     Last Name

Debtor 2
(Spouse if, filing)        First Name                       Middle Name                     Last Name


United States Bankruptcy Court for the :              EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)                                                                                                                                     D    Check if this is an
                                                                                                                                                    amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space i,,
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known) ,
1. Do any creditors have claims secured by your property?

      D    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ■ Yes . Fill in all of the information below.
                List All Secured Claims
                                                                                                             Column A                Columns                  ColumnC
 2. List all secured claims. If a creditor has more than one secured claim , list the creditor separately
for each claim. If more than one creditor has a particular daim, list the other creditors in Part 2. As      Amount of claim         Value of collateral      Unsecured
much as possible, list the daims in alphabetical order according to the creditor 's name.                    Do not deduct the       that supports this       portion
                                                                                                             value of collateral.    claim                    If an
[DJ US Bank Home Mortgage                         Describe the property that secures the claim:                $181,766.56                $166,200.00            $15,566.56
         Creditor's Name
                                                  800 Lockwood Rd, Royal Oak, Ml
                                                  48067-1610
                                                  Lot 40, Oakmoor Sub. as recorded
         Attn: Bankruptcy
                                                  Liber 30 Pa!:!e 32. #25-16-332-007
         PO Box 5229                              As of the date you file, the claim is: Check all that
         Cincinnati, OH                           apply.
         45201-5229                               D Contingent
         Number, Street, City, State & Zip Code   D Unliquidated
                                                  0 Disputed
 Who owes the debt? Check one .                   Nature of lien. Check all that apply.

 ■ Debtor 1 only                                  0   An agreement you made (such as mortgage or secured
                                                       car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another        D Judgment lien from a lawsuit
 D Check if this claim relates to a               ■ Other (including a right to offset)   Mortgage
      community debt                                                                      ---=--=-----------------------
 Date debt was incu rred         2005-10                   Last 4 digits of account number        3833


  Add the dollar value of your entries in Column A on this page. Write that number here:                               $181,766.56
· If this is the last page of your form, add the dollar value totals from all pages.
  Write that number here:                                                                                              $181,766.56

               List Ot hers to Be Notified for a Debt That You A l read          Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1 do not fill out or submit this ag,-"
                                                   e.,_
                                                      , ~~~-~-~--------------------------------'

 □         Name, Number, Street, City, State & Zip Code                                            On which line in Part 1 did you enter the creditor'?~
           US Bank Home Mortgage
           4801 Frederica St                                                                       Last 4 digits of account number   3833
           Owensboro, KY 42301-7441




Official Form 1060                                Schedule D: Creditors Who Have Claims Secured by Property                                                           page 1 of 1
Software Copyright (c) 2018 CINGroup-www.cincompass.com



              18-56576-pjs                  Doc 1          Filed 12/11/18                 Entered 12/11/18 14:03:11                          Page 15 of 38
      Fill in this information to identify your case:

Debtor 1                  Allen M Quail, Jr.
                          First Name                        Middle Name                      Last Name

Debtor 2
(Spouse if, filing)       First Name                        Middle Name                      Last Name


United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)                                                                                                                                         D    Check if this is an
                                                                                                                                                        amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed , copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).

■ @fM L ist All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       D No. Go to Part 2 .
       ■ Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and non priority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the c reditor 's name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      ' For an ex lanation of each ty e of claim see the instructions for this form in the instruction booklet.
                                                                                                                     Total claim            Priority              Nonpriority
                                                                                                                                            amount                amount

             Internal Revenue Service                             Last 4 digits of account number        4643               $2,808.75              $2,808.75                    $0.00
             Priority Creditor's Name
                                                                  When was the debt incurred?            1/1/2015 -12/31 /2015
             PO Box 7346
             Philadelphia, PA 19101-7346
             Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.                         D Contingent
         ■ Debtor 1 only                                           D Unliquidated
         D Debtor 2 only                                           D Disputed
         D Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         D At least one of the debtors and another                 D   Domestic support obligations

         D Check if this claim is for a community debt             ■ Taxes and certain oth er debts you owe the government
         Is the claim subject to offset?                           D Claims for death or personal injury while you were intoxicated
         ■   No                                                    D Other. Specify
         □ Yes                                                                          2015 1040 Taxes Owing

■ ilflfM List All of Your NONPRIORITY Unsecured Claims
 3.     Do any creditors have non priority unsecured claims against you?

        D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        ■ Yes.
 4. ; List all of your nonpriority unsecured- claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim, list the creditor separately for each claim . For each claim listed , identify what type of claim it is. Do not list claims already included in Part 1. If more
      than one creditor holds a particular claim , list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
      2.
                                                                                                                                                             Total claim




 Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 5
 Software Copyright (c) 2018 ClNGroup -www.cincompass.com                                                         G11433



             18-56576-pjs                 Doc 1           Filed 12/11/18                 Entered 12/11/18 14:03:11                              Page 16 of 38
Debtor 1 Quail, Allen M Jr.                                                                             Case number Qt know)


0       Amex
       _N_o_n_p-ri-o-rit_y_C_r_e-di-to-~-s-N_a_m_e_ _ _ _ _ _ __
                                                                   Last 4 digits of account number      0143
                                                                                                        -------                                       $15,011.00

        Correspondence/Bankruptcy                                  When was the debt incurred?           2016-06
        PO Box 981540
        El Paso, TX 79998-1540
         Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one .

         ■ Debtor 1 only                                           D Contingent
         D Debtor 2 only                                           D Unliquidated
         D Debtor 1 and Debtor 2 only                              D Disputed
         D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

         D Check if this claim is for a community                  D Student loans
         debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                           report as priority daims

         ■    No                                                   D Debts to pension or profit-sharing plans , and other similar debts
         □ Yes                                                     ■ Other. Specify     Revolving account


0        Amex
         Nonpriority Credito~s Name
                                                                   Last 4 digits of account number        3763
                                                                                                        -------                                        $7,637.00

         Correspondence/Bankruptcy                                 When was the debt incurred?            2004-12
         PO Box 981540
         El Paso, TX 79998-1540
         Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         ■ Debtor 1 only                                            D Contingent
         D Debtor 2 only                                            D Unliquidated
         D Debtor 1 and Debtor 2 only                               D Disputed
         D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

         D Check if this claim is for a community                   D Student loans
         debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority daims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
         OYes                                                       ■ Other. Specify     Revolving account


0        Bank of America
         Nonpriority Credito~s Name
                                                                    Last 4 digits of account number      9633
                                                                                                         -------                                      $26,228.00

         Attn: Bankruptcy                                           When was the debt incurred?           2007-08-01
         PO Box 982238
         El Paso, TX 79998-2238
         Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one .

          ■ Debtor 1 only                                           D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority daims

          ■   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify     Revolving account




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 5
Software Copyright (c) 2018 CINGroup -www.cincompass.com




         18-56576-pjs                    Doc 1             Filed 12/11/18              Entered 12/11/18 14:03:11                           Page 17 of 38
Debtor 1       Quail, Allen M Jr.                                                                   Case number jtknow)


0       Beaumont Health
        Nonpriority Creditors Name
                                                              Last 4 digits of account number      2462
                                                                                                   -------                                       $2,121.54

                                                              When was the debt incurred?            8/20/17
        PO Box 554878
        Detroit, Ml 48255-4878
        Number Street City State Zip Code                     As of the date you fi le, the claim is: Check all that apply
        Who incurred the debt? Check one.

           ■   Debtor 1 only                                  D Contingent
           D Debtor 2 only                                    D Unliquidated
           D Debtor 1 and Debtor 2 only                       D Disputed
           D At least one of the debtors and another          Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community           D Student loans
           debt                                               D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                    report as priority claims

           ■ No                                               D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                              ■ Other. Specify      Medical Expense


0          Citibank North America
           Nonpriority Creditors Name
                                                              Last 4 digits of account number       6293
                                                                                                    -------                                      $7,709.00

           Citibank Corp/Centralized                          When was the debt incurred?            2015-12
           Bankruptcy
           PO Box 790034
           Saint Louis, MO 63179-0034
           Number Street City State Zip Code                  As of the date you fil e, the claim is: Check all that apply
           Who incurred the debt? Check one.

           ■    Debtor 1 only                                  D Contingent
           D Debtor 2 only                                     D Unliquidated
           D Debtor 1 and Debtor 2 only                        D Disputed
           D At least one of the debtors and another          Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community            D Student loans
           debt                                                D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                     report as priority claims

           ■ No                                                D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                               ■ Other. Specify      Revolving account


0          Citicards Cbna
           Nonpriority Creditors Name
                                                               Last 4 digits of account number       _6_4_9_7____                                $27,743.00
                                                               When was the debt incu rred?           2006-12
           PO Box 6241
           Sioux Falls, SD 57117-6241
           Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           ■ Debtor 1 only                                     D Contingent
           D Debtor 2 only                                     D Unliquidated
           D Debtor 1 and Debtor 2 only                        D Disputed
           D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community            D Student loans
           debt                                                D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                     report as priority claims

            ■ No                                               D Debts to pension or profit-sharing plans, and other similar debts
            □ Yes                                              ■ Other. Specify      Revolving account




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 5
Software Copyright (c) 2018 CINGroup-www .cincompass.com




           18-56576-pjs                 Doc 1         Filed 12/11/18               Entered 12/11/18 14:03:11                          Page 18 of 38
Debtor 1 Quail, Allen M Jr.                                                                        Case number \!know)

GZJ     Discover Financial
        Nonpriority Creditor s Name
                                                              Last 4 digits of account number      _8-'--'-0_7...;;6____                                  $3,983.00

                                                              When was the debt incurred?           2007-06
        PO Box 3025
        New Albany, OH 43054-3025
        Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one .

         ■ Debtor 1 only                                      D Conti ngent
         D Debtor 2 only                                      D Unliquidated
         D Debtor 1 and Debtor 2 only                         D Disputed
         D At least one of the debtors and another            Type of NON PRIORITY unsecured claim :

         D Check if this claim is for a community             D Student loans
        debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
        Is the claim subject to offset?                       report as priority claims

         ■ No                                                 D Debts to pension or profit-sharing plans, and other similar debts
         □ Yes                                                ■ Other. Specify       Revolving account


~        Michelle S. Leader                                   Last 4 digits of account number                                                            $13,500.00
         Nonpriority Creditors Name
                                                              When was the debt incurred?            1/10/18
         7376 Deep Run
         Bloomfield Hills, Ml 48301-3805
         Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         ■ Debtor 1 only                                       D Contingent
         D Debtor 2 only                                       D Unliquidated
         D Debtor 1 and Debtor 2 only                          D Disputed
         D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

         D Check if this claim is for a community              D Student loans
         debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                       report as priority cl aims

         ■   No                                                D Debts to pension or profit-sharing plans, and other similar debts
         □ Yes                                                 ■ Other. Specify      Unsecured Loan


0        US Bank/Rms Cc
         Nonpriority Creditors Name
                                                               Last 4 digits of account number      3339
                                                                                                    -------                                                $7,373.00

         Attn: Bankruptcy                                      When was the debt incurred?           2008-06
         PO Box 5229
         Cincinnati, OH 45201-5229
         Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          ■ Debtor 1 only                                      D Contingent
          D Debtor 2 only                                      D Unliquidated
          D Debtor 1 and Debtor 2 only                         D Disputed
          D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community             D Student loans
          debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                      report as priority claims

          ■ No                                                 D Debts to pension or profit-sharing plans , and other similar debts
          □ Yes                                                ■ Other. Specify       Revolving account

■ tGfM List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                Schedule E/F : Creditors Who Have Unsecured Claims                                                        Page4 of 5
Software Copyright (c) 2018 CINGroup -www.cincompass.com




          18-56576-pjs                 Doc 1          Filed 12/11/18                Entered 12/11/18 14:03:11                          Page 19 of 38
Debtor 1 Quail, Allen M Jr.                                                                                Case number jtknow)

Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
American Express                                              Line    4.1   of (Check one):             D Part 1: Creditors with Priority Unsecured Claims
PO Box 297871                                                                                           ■ Part 2: Creditors with Nonpriority Unsecured Claims
Fort Lauderdale, FL 33329-7871
                                                              Last 4 digits of account number                        0143

Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
American Express                                              Line    4.2 of (Check one):               D Part 1: Creditors with Priority Unsecured Claims
PO Box 297871                                                                                           ■ Part 2: Creditors with Nonpriority Unsecured Claims
Fort Lauderdale, FL 33329-7871
                                                              Last 4 digits of account number                        3763

Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Bank of America                                               Line    4.3   of (Check one):             D Part 1: Creditors with Priority Unsecured Claims
PO Box 982238                                                                                            ■ Part 2: Creditors with Nonpriority Unsecured Claims
El Paso, TX 79998-2238
                                                              Last 4 digits of account number                        9633

Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Bestbuy/cbna                                                  Line    4.5   of (Check one):              D Part 1: Creditors with Priority Unsecured Claims
50 NW Point Blvd                                                                                         ■ Part 2: Creditors with Non priority Unsecured Claims
Elk Grove Village, IL 60007-1032
                                                               Last 4 digits of account number                       6293

Name and Address                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Discover Fin Svcs LLC                                          Line   4. 7 of (Check one):               D Part 1: Creditors with Priority Unsecured Claims
PO Box 15316                                                                                             ■ Part 2: Creditors with Non priority Unsecured Claims
Wilmington, DE 19850-5316
                                                               Last 4 digits of account number                       8076

Name and Address                                               On which entry in Part 1 or Part 2 did you list the original creditor?
US Bank                                                        Line   4.9 of (Check one) :               D Part 1: Creditors with Priority Unsecured Claims
4325 17th Ave S                                                                                          ■ Part 2: Creditors with Nonpriority Unsecured Claims
Fargo, ND 58125-6200
                                                               Last 4 digits of account number                       3339

OifflM Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                   Total Claim
                      6a.      Domestic support obligations                                                   6a.           $                       0.00
 Total claims
~ om Part1            6b.      Taxes and certain other debts you owe the government                           6b.           $                 2,808.75
                      6c.      Claims for death or personal injury while you were intoxicated                 6c.           $                     0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.        6d .          $                     0.00

                        6e.    Total Priority. Add lines 6a through 6d .                                      6e.           $                    2!808.75

                                                                                                                                    Total Claim
                        6f.    Student loans                                                                  6f.           $                        0.00
 Total claims
~ omPart2               69.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                          69.           $                        0.00
                        6h .   Debts to pension or profit-sharing plans, and other similar debts              6h.           $                        0.00
                        6i .   Other. Add all other non priority unsecured claims. Write that amount           6i.
                               here.                                                                                        $               111,305.54

                        6j .   Total Non priority. Add lines 6f through 6i.                                    6j.          $               111,305.54




Official Form 106 E/F                                    Schedule EIF: Creditors Who Have Unsecured Claims                                                        Pages of s
Software Copyright (c) 2018 CINGroup - www .cincompass .com




          18-56576-pjs                    Doc 1           Filed 12/11/18                      Entered 12/11/18 14:03:11                           Page 20 of 38
             Fill in this information to identify your case:

Debtor 1                 Allen M Quail, Jr.
                         First Name                         Middle Nam e          Last Name

Debtor 2
(Spouse if, filing)      First Name                         Middle Name           Last Name


United States Bankruptcy Court for the :              EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)                                                                                                                        D      Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
       D No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       ■ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property(Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Ally Financial                                                            2017 Jeep Lease Vehicle account opened 1/1/2017
              Attn: Bankruptcy Dept                                                      Credit Limit: $15,164.00, Remaining Balance: $5,961.00
              PO Box 380901
              Bloomington, MN 55438-0901




 Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
 Software Copyright (c) 2018 CINGroup -www.cincompass.com




               18-56576-pjs                Doc 1           Filed 12/11/18       Entered 12/11/18 14:03:11                        Page 21 of 38
             Fill in this information to identify your case:

Debtor 1                   Allen M Quail, Jr.
                           First Name                            Middle Name      Last Name

Debtor 2
(Spouse ~. filing)         First Name                            Middle Name      Last Name


United States Bankruptcy Court for the:                 EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)                                                                                                                    D   Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      D Yes
      2. Within the last 8 years, have you lived in a community property state or territory? ( Community property states and territories include Arizona,
      California , Idaho, Louisiana , Nevada, New Mexico, Puerto Rico , Texas, Washington , and Wisconsin .)

      ■ No. Go to line 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D}, Schedule E/F (Official Form 106E/F}, or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that a I :

                                                                                                      D Schedule D, line
                Name
                                                                                                      □ Schedule E/F, line
                                                                                                      D Schedule G, line
                Number             Street
                City                                      State                    ZIP Code




                                                                                                      D   Schedule D, line
                Name
                                                                                                      □ Schedule E/F, line
                                                                                                      D Schedule G, line
                Number             Street
                City                                      State                    ZIP Code




 Official Form 106H                                                            Schedule H: Your Codebtors                                        Page 1 of 1
 Software Copyright (c) 2018 CINGroup -www.cincompass.com




              18-56576-pjs                   Doc 1           Filed 12/11/18     Entered 12/11/18 14:03:11                    Page 22 of 38
Fill m this information to 1denti    our case

Debtor 1                     Allen M Quail, Jr.

Debtor    2
(Spouse, iffiling)

United States Bankruptcy Court for the :        EASTERN DISTRICT OF MICHIGAN , DETROIT
                                                DIVISION

Case number                                                                                                 Check if this is:
(~ known)
                                                                                                            D   An amended filing
                                                                                                            D   A supplement showing postpetition chapter   13
                                                                                                                income as of the following date:

Official Form 1061                                                                                              MM/ DD/YYYY
Schedule I: Your Income                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

l@I                  Describe Employment

1.     Fill in your employment
       information.                                                   Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 ■ Employed                                   D   Employed
       attach a separate page with          Employment status
       information about additional                                   D    Not employed                            D   Not employed
       employers .
                                            Occupation                Program Manager
       Include part-time, seasonal , or
       self-employed work.                      Employer's name       Fiat Chrysler Automobiles

        Occupation may include student or Employer's address
                                                                      17101 Michigan Ave
        homemaker, if it applies.
                                                                      Dearborn, Ml 48126-2736

                                                How long employed there?         2 years

■@fl                 Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated .

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form .

                                                                                                           ForDebtor1           For Debtor 2 or
                                                                                                                                non-filln s use

        List monthly gross wages, salary, and commissions (before all payroll
 2.     deductions). If not paid monthly, calculate what the monthly wage would be.            2.      $        9,366.72        $             N/A

 3.     Estimate and list monthly overtime pay.                                                3.     +$               0.00     +$            N/A

 4.     Calculate gross Income. Add line 2 + line 3 .                                          4.      $     9,366.72
                                                                                                                              II     $     N/A




Official Form 1061                                                          Schedule I: Your Income                                                    page 1


              18-56576-pjs            Doc 1          Filed 12/11/18           Entered 12/11/18 14:03:11                         Page 23 of 38
Debtor 1      Quail, Allen M Jr.                                                                       Case number (if known )



                                                                                                        ForDebtor1                For Debtor 2 or
                                                                                                                                  non-filln s use
       Copy line 4 here___ _                                                                   4.       $          9,366.72       $             N/A
5.     List all payroll deductions:
       5a.     Tax, Medicare, and Social Security deductions                                    5a.  $             1,774.12   $                 N/A
       5b .    Mandatory contributions for retirement plans                                     5b.  $                 0.00   $                 N/A
       5c.     Voluntary contributions for retirement plans                                     5c.  $                 0.00   $                 N/A
       5d .    Required repayments of retirement fund loans                                     5d . $                 0.00   $                 N/A
       5e.     Insurance                                                                        5e.  $             1,192.43   $                 N/A
       5f.     Domestic support obligations                                                     5f.  $             1,934.16   $                 N/A
       5g .    Union dues                                                                       5g . $                 0.00   $                 N/A
       5h .    Other deductions. Specify:                                                       5h.+ $                 0.00 + $                 N/A
6.     Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h .                          6.      $          4,900.71       $             N/A
7.     Calculate total monthly take-home pay. Subtract line 6 from line 4.                      7.      $          4,466.01       $             N/A
8.     List all other income regularly received:
       8a.    Net income from rental property and from operating a business,
              profession, or farm
               Attach a statement for each property and business showing gross
               receipts , ordinary and necessary business expenses , and the total
               monthly net income.                                                              Ba.      $               0.00     $             N/A
       8b .    Interest and dividends                                                           8b .     $               0.00     $             N/A
       Be.     Family support payments that you, a non-filing spouse, or a dependent
               regularly receive
               Include alimony , spousal support, child support, maintenance, divorce
               settlement, and property settlement.                                             Be.      $               0.00     $              N/A
       8d .    Unemployment compensation                                                        8d.      $               0.00     $              N/A
       Be.     Social Security                                                                  Be.      $               0.00     $              N/A
       Bf.     Other government assistance that you regularly receive
               Include cash assistance and the value (if known) of any non-cash assistance
               that you receive, such as food stamps (benefits under the Supplemental
               Nutrition Assistance Program) or housing subsidies.
               Specify:                                                                         Bf.         $            0.00   $                N/A
       89 .    Pension or retirement income                                                     89 .        $            0.00   $                N/A
       8h .    Other monthly income. Specify:                                                   8h.+        $            0.00 + $                N/A
 9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                 9.
                                                                                                       1$                o.oo I   I$                NIAi

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse .
                                                                                              10. 1$            4,466.011 +I$           N/A I =I$      4,466.01     !
 11 . State all other regular contributions to the expenses that you list in Schedule J.
        Include contributions from an unmarried partner, members of your household , your dependents, your roommates, and
        other friends or relatives .
        Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
        Specify:     ---------------------------------                                                                                   11.   +$            0.00

 12.    Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
        Write that amount on theSumma,y of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies      12.1$ _ _4,_4_66_._01---11
                                                                                                                                               Combined
                                                                                                                                               monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
        ■          No.
        O          Yes. Explain:




Official Form 1061                                                            Schedule l: Your Income                                                      page 2


              18-56576-pjs            Doc 1         Filed 12/11/18              Entered 12/11/18 14:03:11                          Page 24 of 38
Fill in this information to 1dent1fy your case

Debtor 1              Allen M Quail, Jr.                                                                    Check if this is:
                                                                                                            □ An amended filing
Debtor 2
                                                                                                            □ A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                             expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN , DETROIT                                   MM/ DD/YYYY
                                          DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are f iling together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

■=tffil    Describe Your Household
 1. Is this a joint case?
       ■ No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                 □ No
                 D Yes.   Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

 2.    Do you have dependents?            D No
       Do not list Debtor 1 and                    Fill out this information for    Dependent's relationship to      Dependent's      Does dependent
                                          ■ Yes.   each dependent...                Debtor 1 or Debtor 2             age              live with you?
       Debtor 2.

       Do not state the                                                                                                               □ No
       dependents names.                                                            Daughter                         14               ■ Yes
                                                                                                                                      □ No
                                                                                    Daughter                          16              ■    Yes
                                                                                                                                      □    No
                                                                                                                                      □    Yes
                                                                                                                                      □    No
                                                                                                                                      □    Yes
 3.    Do your expenses include                  ■ No
       expenses of people other than
       yourself and your dependents?             □ Yes

■=tffif     Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If th is is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know the
 value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                     Your expenses

 4.     The rental or home ownership expenses for your residence. Include first mortgage
        payments and any rent for the ground or lot.                                                         4. $                          1,676.71

        If not included in line 4:

        4a.   Real estate taxes                                                                             4a.  $                            0.00
        4b.   Property, homeowner's, or renter's insurance                                                  4b.  $                            0.00
        4c.   Home maintenance, repair, and upkeep expenses                                                 4c.  $                          350.00
        4d . Homeowner's.association or condominium dues                                                    4d . $                            0.00
 5.     Additional mortgage payments for your residence, such as home equity loans                            5. $                            0.00



Official Form 106J                                                    Schedule J: Your Expenses                                                        page 1



         18-56576-pjs                Doc 1         Filed 12/11/18                  Entered 12/11/18 14:03:11                   Page 25 of 38
Debtor 1      Quail, Allen M Jr.                                                                       Case number (if known)


6.     Utilities:
       6a.     Electricity, heat, natural gas                                                                6a.    $                              210.00
       6b.     Water, sewer, garbage collection                                                              6b.    $                               90.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                    6c.    $                              330.00
       6d . Other. Specify:                                                                                  6d.    $                                0.00
7.     Food and housekeeping supplies                                                                         7.    $                              650.00
8.     Childcare and children's education costs                                                                8.   $                                0.00
9.     Clothing, laundry, and dry cleaning                                                                     9.   $                               50.00
10.    Personal care products and services                                                                    10.   $                              100.00
11 .   Medical and dental expenses                                                                            11.   $                              275.00
12.    Transportation. Include gas, maintenance , bus or train fare .
       Do not include car payments.                                                                           12. $                                450.00
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                100.00
14.    Charitable contributions and religious donations                                                       14. $                                  0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                                  15a.    $                                0.00
       15b. Health insurance                                                                                15b.    $                                0.00
       15c. Vehicle insurance                                                                               15c.    $                              453.49
       15d. Other insurance. Specify:                                                                       15d.    $                                0.00
16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                               16. $                                    0.00
17.    Installment or lease payments:
       17a. Car payments for Vehicle 1                                                                       17a.   $                               421.24
       17b. Car payments for Vehicle 2                                                                       17b.   $                                 0.00
       17c. Other. Specify:                                                                                  17c.   $                                 0.00
        17d. Other. Specify:                                                                                 17d.   $                                 0.00
18.    Your payments of alimony, maintenance, and support that you did not report as
        deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                       18. $                                    0.00
19.     Other payments you make to support others who do not live with you.                                       $                                    0.00
    Specify: -,-----------,---,__,,.......,...,.._.,,.,..--------..,....,..--------,-....,....,.... 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                                20a. $                                    0.00
    20b . Real estate taxes                                                                         20b. $                                    0.00
    20c. Property, homeowner's, or renter's insurance                                               20c. $                                    0.00
    20d . Maintenance, repair, and upkeep expenses                                                  20d . $                                   0.00
    20e. Homeowner's association or condominium dues                                                20e. $                                    0.00
21 . Other: Specify:        1040 2015 Delinquent Taxes                                                        21 . ,..+_$_ _ _ _ _ _ _ _ _5_0_0_._o__,o
22 . Calculate your monthly expenses
     22a. Add lines 4 through 21.                                                                                       $       5,656.44
     22b. Copy line 22 (monthly expenses for Debtor 2) , if any, from Official Form 106J-2                              $-------~---
       22c. Add line 22a and 22b. The result is your monthly expenses .                                                 $ ______5,_,6_56_.4_4_
23 . Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $               4,466.01
     23b. Copy your monthly expenses from line 22c above.                                                    23b. -$ _ _ _ _ _ _ _5~,6_5_6._44_

       23c.   Subtract your monthly expenses from your monthly income.
              The result is your monthly net income.                                                                I
                                                                                                             23c . ....$_ _ _ _ _ _ _ _-_1._1_9_0._4_3__,

 24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
        ■ No .
        0 Yes.             Explain here:




Official Form 106J                                                   Schedule J: Your Expenses                                                                     page2


         18-56576-pjs               Doc 1          Filed 12/11/18                Entered 12/11/18 14:03:11                           Page 26 of 38
     Fill in this information to identify your case:

Debtor 1                   Allen M Quail, Jr.
                            First Name              Middle Nam e               Last Name

Debtor 2
(Spouse if, filing)         First Name              Middle Name                Last Name


United States Bankruptcy Court for the:          EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

Case number
(if known)                                                                                                                  D   Check if this is an
                                                                                                                                amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                    12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        ■       No

        D       Yes . Name of person                                                     Attach Bankruptcy Petition Preparer's Notice,
                                         - - - - - - - - - - - - - - - - - - - - - - - - Declaration, and Signature (Official Form 119)



       Under pen                            e that I have read the summary and schedules filed with this declaration and
       that they a e

                                                                               X
                                                                                   Signature of Debtor 2



              Date       December 11, 2018                                         Date




              18-56576-pjs               Doc 1      Filed 12/11/18          Entered 12/11/18 14:03:11                      Page 27 of 38
             Fill in this information to identify your case:

Debtor 1                       Allen M Quail, Jr.
                               First Name                                   Middle Name                                 Last Name

Debtor 2
(Spouse if, filing)            First Name                                   Middle Nam e                                Last Name


United States Bankruptcy Court for the:                             EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)                                                                                                                                                                                      D   Check if this is an
                                                                                                                                                                                                    amended filing



Official Form 106S urn
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

■itifilM Summarize Your Assets

                                                                                                                                                                                                    Your assets
                                                                                                                                                                                                    Value of what                own

 1.     Schedule A/8: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B ............ ... .. .. ... ... ... ... .. .. .. .. .... .. ... .. .. .. .. .. ... ... .... .. ... .... ......... .. .... .. .        $                    166,200.00
                                                                                                                                                                                                         ---------
        1b. Copy line 62, Total personal property, from Schedule A/B .. ..... ........... ...... ...... .. ......... .................... .. .. .... ... .......... ..                              $ _ _ _ _1....;.2,..;;.,9....;.42=•....;.46-'-

        1c. Copy line 63 , Total of all property on Schedule A/B ........... ............ ..... .... ...... .... .. ..... .. .. .. .. .. .. ... ....... ....... .... .. ... .... ...                $ _ _ _1_7_9,._1_42_.4_6_

■itifirW Summarize Your Liabilities

                                                                                                                                                                                                    Your liabilities
                                                                                                                                                                                                    Amount       ONe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a . Copy the total you listed in Column Mmount of claim, at the bottom of the last page of Part 1 of Schedule 0 ...                                                                         $                    181,766.56

 3.     Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a . Copy the total claims from Part 1 (priority unsecured claims) from line 6e cifchedule EJF........... .. .... ..... .. ........ .                                                        $                         2,808.75
                                                                                                                                                                                                         ---------
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j cifchedule EJF...... ...... ...... ... ...... .                                                            $ _ _ _1_1_1~,3_05_._54_


                                                                                                                                                                                               I
                                                                                                                                                               Your total liabilities $ _ _ _ _2_9_5~,'-8_8_0_.8_5_


■itifiM summarize Your Income and Expenses

 4.      Schedule I: Your lncome(Official Form 1061)
         Copy your combined monthly income from line 12 of;chedule I                                                                                                                                 $                         4,466.01
                                                                                                                                                                                                         ---------
 5.      Schedule J: Your Expenses (Official Form 106J)
         Copy your monthly expenses from line 22c of Schedule J ........................................................... ..                                                                       $                         5,556.44
                                                                                                                                                                                                         ---------
■itifll@ Answer These Questions for Administrative and Statistical Records

 6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
         D       No. You have nothing to report on this part of the form . Check this box and submit this form to the court with your other schedules.

         ■ Yes
 7.      What kind of debt do you have?

         ■      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or household
                purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes . 28 U.S.C§ 159.

         D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                 court with your other schedules .

 Official Form 106Sum                           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                     page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com




              18-56576-pjs                           Doc 1                Filed 12/11/18                            Entered 12/11/18 14:03:11                                                  Page 28 of 38
Debtor 1    Quail, Allen M Jr.                                                              Case number (if known)
                                                                                                                     ------,----------~
8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
     122A-1 Line 11 ;0R, Form 122B Line 11 ;0R, Form 122C-1 Line 14.                                                              $       7,921.55
                                                                                                                                      ---------
9.   Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:

                                                                                                         Total C
     From Part 4 on Schedule EIF co               the followin

     9a. Domestic support obligations (Co py line 6a.)                                                   $                0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $            2,808.75

     9c. Claims for death or personal injury while you were intoxicated . (Copy line 6c.)                $                0.00

     9d . Student loans . (Copy line 6f.)                                                                 $                0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 69.)                                                                 $                0.00

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$                0.00


     9g . Total. Add lines 9a through 9f.                                                                            2,808.75
                                                                                                    1$




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincom pass.com




           18-56576-pjs                  Doc 1           Filed 12/11/18         Entered 12/11/18 14:03:11                     Page 29 of 38
           Fill in this information to identify your case:

Debto r 1                 Allen M Quail, Jr.
                          First Name                      Middle Name                   Last Name

Debto r 2
(Spouse ~. fi ling)       First Name                      Middle Name                   Last Name


United States Bankruptcy Court for the :           EASTERN DISTRICT OF MICH IGAN , DETROIT DIVISION

Case num ber
(if known)                                                                                                                                   D   Check if this is an
                                                                                                                                                 amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4/16
Be as complete and accurate as possible. If two married people are fi ling together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if kn own ). Answer every question.

■ @IM Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

       D      Married
       ■      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ■      No
       D      Yes . List all of the places you lived in the last 3 years . Do not include where you live now.

        Debtor 1 Prior Address:                               Dates Debtor 1 lived         Debtor 2 Prior Address:                                   Dates Debtor 2
                                                              there                                                                                  lived there

3.   With in the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona , Californ ia, Idaho, Louis iana, Nevada, New Mexico , Puerto Rico , Texas, Washington and Wisconsin.)

       ■       No
       D       Yes . Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


■fifM            Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses , including part-time activities.
       If you are filin g a joint case and you have income that you receive together, list it only once under Debtor 1.

       □       No
       ■       Yes. Fill in the details.

                                                  Debtor 1                                                       ~     btor2
                                                  Sources of income                 Gross income                     Sources of income                Gross income
                                                  Check all that apply.             (before deductions and           Check all that apply.            (before deductions
                                                                                    exclusions)                                                       and exclusions)
                                                                                                                 l
 From January 1 of current year until             ■ Wages, comm issions ,                       $87,831.00           D Wages , commissions ,
 the date you fi led for bankruptcy:                                                                                 bonuses . tips
                                                  bonuses.tips

                                                  D Operating a business                                             D Operating a business




Official Form 107                                    Statement of Financial Affairs fo r Individuals Filing for Bankruptcy                                             page 1

Software Copyright (c) 2018 CINGroup-www.cincompass.com




              18-56576-pjs                 Doc 1        Filed 12/11/18                Entered 12/11/18 14:03:11                          Page 30 of 38
Debtor 1     Quail, Allen M Jr.                                                                            Case number(if known )




                                                  Debtor 1
                                                  Sources of income                Gross income                    Sources of income               Gross income
                                                  Check all that apply.            (before deductions and          Check all that apply.           (before deductions
                                                                                   exclusions)                                                     and exclusions)

For last calendar year:                           ■ Wages , commissions ,                       $67,299.00         0 Wages , commissions ,
(January 1 to December 31 , 2017)                                                                                  bonuses.tips
                                                  bonuses , tips

                                                  D Operating a business                                           0   Operating a business


For the calendar year before that:                ■ Wages , commissions ,                       $65,048.00         D Wages , commissions ,
(January 1 to December 31, 2016)                                                                                   bonuses . tips
                                                  bonuses , tips

                                                  0   Operating a business                                         0   Operating a business



5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
     other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties ; and gambling and lottery winnings. If
     you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


      ■    No
     0     Yes. Fill in the details.

                                                  Debtor 1                                                        [ Debtor2
                                                  Sources of income                 Gross income from             i Sources of income               Gross income
                                                  Describe below.                   each source                     Describe below.                 (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions                    C


■ @IN List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      0 No . Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                 individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                      D   No .    Go to line 7.
                      D   Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                                 cred itor. Do not include payments for domestic support obligations, such as child support and alimony. Also , do not include
                                  payments to an attorney for this bankruptcy case.
                     • Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

      ■     Yes . Debtor 1 or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      D   No.     Go to line 7.
                      ■ Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                             Dates of payment               Total amount            Amount you      Was this payment for ...
                                                                                                       aid              still owe
       US Bank Home Mortgage                                   Monthly                          $4,675.68         $181,766.56         ■ Mortgage
       4801 Frederica St                                       Payments of                                                            0    Car
       Owensboro, KY 42301-7441                                $1,558.86
                                                                                                                                      0    Credit Card
                                                               increase 12/1/18
                                                               to $1,676.71
                                                                                                                                      0    Loan Repayment
                                                                                                                                      0    Suppliers or vendors
                                                                                                                                      0    Other




 Official Form 107                                     Statement of Financial Affairs fo r Individuals Filing for Bankruptcy                                        page 2

 Software Copylight (c) 2018 CINGroup -www.cincompass.com




           18-56576-pjs                 Doc 1            Filed 12/11/18               Entered 12/11/18 14:03:11                            Page 31 of 38
Debtor 1      Quail, Allen M Jr.                                                                          Case number (itknown)



      Creditor's Name and Address                             Dates of payment              Total amount          Amount you         Was this payment for ...
                                                                                                     aid            still owe
      Ally                                                    Monthly                          $1,263.72            $6,318.60        D Mortgage
      PO Box 9001951                                          payments of                                                            ■ Car
      Louisville, KY 40290-1951                               $421.24
                                                                                                                                     0 Credit Card
                                                                                                                                     D Loan Repayment
                                                                                                                                     D Suppliers or vendors
                                                                                                                                     0 Other

      National General                                        Monthly auto                     $1,360.47            $4,534.90        D   Mortgage
      PO Box 3199                                             insurance                                                              D Car
      Winston Salem, NC 27102-3199                            payments of                                                            0   Credit Card
                                                              $453.49                                                                D Loan Repayment
                                                                                                                                     D Suppliers or vendors
                                                                                                                                     ■ Other Insurance


7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives ; any general partners ; relatives of any general partners; partnerships of which you are a general partner; corporations of
     which you are an officer, director, person in control , or owner of 20% or more of their voting securities; and any managing agent, including one for a
     business you operate as a sole proprietor. 11 U.S.C. § 101 . Include payments for domestic support obligations, such as child support and alimony.

      ■      No
      D      Yes. List all payments to an insider.
       Insider's Name and Address                             Dates of payment              Total amount                             Reason for this payment
                                                                                                     aid

8.    Within 1 year before you filed for bankruptcy , did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■      No
      D      Yes. List all payments to an insider
       Insider' s Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                      aid             still owe      Include creditor's name

■ zjj(@ Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy , were you a party in any lawsuit, court action , or administrative proceeding?
      List all such matters, including personal injury cases , small claims actions , divorces , collection suits, paternity actions , support or custody modifications ,
      and contract disputes .

      ■      No
      D      Yes. Fill in the details.
       Case title                                              Nature of the case           Court or agency                           Status of the case
       Case num=b~e~r~ - ~ - - ~ ~ ~ ~ ~ ~ -

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      ■      No. Go to line 11 .
      D      Yes . Fill in the information below.
       Creditor Name and Address                               Describe the Property                                          Date                         Value of the
                                                                                                                                                              property
                                                               Ex lain what haJ)'"'-"-
                                                                                   en '-"e,,.,d,,___ _~ - ~ - _ , _ - - ~

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3

 Software Copyright (c) 2018 CINGroup - www .cincompass.com




             18-56576-pjs                 Doc 1           Filed 12/11/18              Entered 12/11/18 14:03:11                          Page 32 of 38
Debtor 1       Quail Allen M Jr.                                                                           Case number(ifknown)



     accounts or refuse to make a payment because you owed a debt?
     ■       No
     D       Yes. Fill in the details.
         Creditor Name and Address                             Describe the action the creditor took                           Date action was           Amount
                                                                                                                               taken
     - - - - ------------~
12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

     ■       No
     D       Yes

■ itffJW List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy , did you give any gifts with a total value of more than $600 per person?
         ■   No
         D   Yes. Fill in the details for each gift.
         Gifts with a total value of more than $600 per                Describe the gifts                                      Dates you gave              Value
         person                                                                                                                the gifts

         Person to Whom You Gave the Gift and
         Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
         ■   No
         D   Yes. Fill in the details for each gift or contribution.
         Gifts or contributions to charities that total                Describe what you contributed                           Dates you                    Value
         more than $600                                                                                                        contributed
         Charity's Name
         Address ~ umber Street, City State and ZIP Code)

■ itfflW List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

         ■   No
         D   Yes. Fill in the details.
         Describe the property you lost and                 Describe any insurance coverage for the loss                       Date of your      Value of property
         how the loss occurred                                                                                                 loss                           lost
                                                            Include the amount that insurance has paid . List pending
                                                            insurance claims on line 33 ofSchedule A/8: Pro ert .

■ itff   fM List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers , or credit counseling agencies for services required in your bankruptcy.

         □    No
         ■    Yes. Fill in the details.
          Per son Who Was Paid                                         Description and vaiue of any property                   Date payment or         Amount of
          Address                                                      transferred                                             transfer was             payment
          Email or website address                                                                                             made
          Person Who Made the Pa ment if Not You
          David Cain                                                   Payments by Check                                        November -             $1,400.00
          400 W Maple Rd Ste 200                                                                                                December
          Birm ingham, Ml 48009-3351                                                                                            2018




 Official Form 107                                     Statement of Financial Affairs fo r Individuals Filing for Bankruptcy                                 page4

 Software Copyright (c) 2018 CINGroup -www.cincompass.com




             18-56576-pjs                 Doc 1          Filed 12/11/18                Entered 12/11/18 14:03:11                         Page 33 of 38
Debtor 1       Quail, Allen M Jr.                                                                           Case number(if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

      ■    No
      D    Yes. Fill in the details.
      Person Who Was Paid                                         ! Description and value of any property                     Date payment or            Amount of
      Address                                                   · t transferred                                               transfer was                payment
                                  ---~-----                                                                                   made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property) . Do not include
    gifts and transfers that you have already listed on this statement.
      ■    No
      D    Yes. Fill in the details.
      Person Who Received Transfer                                  Description and-value of                    Describe any property or        Date transfer was
      Address                                                       property transferred                        payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
                                                                                                                                          .
19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
      ■     No
      D     Yes. Fill in the details.
       Name of trust                                               ' Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

■ @l:W List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives; associations, and other financial institutions.
      ■     No
      D     Yes. Fill in the details.
      · Name of Financial Institution and                      Last 4 digits of           . Type of account or                                  Last balance before
        Address (Number. Street, City, State and ZIP           account number               instrument                                           closing or transfer
       Code)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash , or ot her valuables?

      ■     No
      D     Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?              !Describe the contents                  Do you still
                                                                    Address (Number, Street, City, State
                                                                    and Zl   Code                                                               J   have it?


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      D     Yes. Fill in the details.
                                                ~-~· ---
       Name of Storage Facility                                    ' Who else has or had access              Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City, State
                                                                     and ZIP Code


■ @fW Identify Property You Hold or Control for Someone Else

23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 5
Software Copyright (c) 2018 CINGroup -www.cincompass.com




           18-56576-pjs                 Doc 1           Filed 12/11/18                Entered 12/11/18 14:03:11                       Page 34 of 38
Debtor 1      Quail, Allen M Jr.                                                                             Case numbeqifknown)




      someone.

      ■     No
      D     Yes. Fill in the details.
      Owner's Name                                               Where is the property?                      Describe the property                            Value
      Address {Number, Street, City, State and ZIP Code)         {Number, Street, City, State and ZIP
                                                                 Code


■ tfilt•M Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

■     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
■     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
■     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ■     No
      D     Yes. Fill in the details.
       Name of site                                               Governmental unit                               Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)         Address {Number, Street, City, State and        know it
                                                                  ZIP Code),~~~~~~~~~~-

25. Have you notified any governmental unit of any release of hazardous material?

      ■     No
      D     Yes. Fill in the details.
       Name of site                                               Governmental unit                               Environmental law, if you         Date of notice
       Address {Number, Street, City, State and ZIP Code)         Address {Number, Street, City, State and        know it
                                                                  ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      ■      No
      D      Yes. Fill in the details.
       Case Title                                                 Court or agency                             Nature of the case                    Status of the
       Case Number                                                Name                                                                              case
                                                                  Address {Number, Street, City, State
                                                                  and ZIP Code

■ tfillM Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

             ■ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

             D   A member of a limited liability company (LLC) or limited liability partnership (LLP)

             D A partner in a partnership
             D   An officer, director, or managing executive of a corporation

             D An owner of at least 5% of the voting or equity securities of a corporation
       D     No. None of the above applies. Go to Part 12.

       ■     Yes. Check all that apply above and fill in the details below for each business.
          Business Name                                      Describe the nature of the busine~               ~    Employer Identification number
          Address                                                                                                  Do not include Social Security number or ITIN.
       {Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                    Dates business existed
 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

 Software Copyright (c) 2018 CINGroup -www.cincompass.com




            18-56576-pjs                 Doc 1          Filed 12/11/18                Entered 12/11/18 14:03:11                        Page 35 of 38
Debtor 1     Quail, Allen M Jr.                                                                         Case number(if known)



      Business Name                                         Describe the nature of the business               Employer Identification number
      Address                                                                                                 Do not include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                              Dates business existed
      Allen M. Quali - Band                                 Band                                              EIN:
      800 Lockwood Rd
      Royal Oak, Ml 48067-1610                              Donald J. Chadwick CPA                            From-To       2012 to Date

      Allen M Quail J. - Band                                                                                 EIN:
      800 Lockwood Rd
      Royal Oak, Ml 48067-1610                                                                                From-To



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

     ■     No
     D     Yes. Fill in the details below.
        Name                                                Date Issued
        Address
     _(Number, Street,~. State and ZIP Code)_ _ __




                                    his Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
                                    d that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                    n fines up to $250,000, or imprisonment for up to 20 years, or both.
                                    and 3571 .


 Allen                                                                Signature of Debtor 2
 Signat

 Date     December 11, 2018                                           Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
■ No
0   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■ No
D Yes.    Name of Person                Attach the Bankruptcy Petition Preparer s Notice, Declaration, and Signature (Official Fonm 119).




 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7

 Software Copyright (c) 2018 CINGroup-www.cincompass.com




           18-56576-pjs                   Doc 1        Filed 12/11/18               Entered 12/11/18 14:03:11                       Page 36 of 38
              Fill in this information to identify your case:

Debtor 1                  Allen M Quail, Jr.
                          First Name                         Middle Name                Last Name

Debtor 2
(Spouse if, fi ling)      First Name                         Middle Name                Last Name


United States Bankruptcy Court for the:             EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

Case number
(if known )                                                                                                                            O   Check if this is an
                                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                               12,1s


If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

■@IN List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral              What do you intend to do with the property that            ! Did you claim the property
                                                                           secu       debt?                                           . as exem on Schedule C?



    Creditor's         US Bank Home Mortgage                               D   Surrender the property.                                 ■ No
    name:                                                                  0   Retain the property and redeem it.
                                                                           ■ Retain the property and enter into a Reaffirmation        □ Yes
     Description of      800 Lockwood Rd, Royal Oak,                         Agreement.
     property            Ml 48067-1610                                     D Retain the property and [explain]:
     securing debt:


■tfi►W List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                                                                                                                                  Will the lease bi ass med?

 Lessor's name:                Ally Financial                                                                                     0   No


                                                                                                                                  ■ Yes

 Description of leased         Installment account opened 1/1/2017
 Property:                      Credit Limit: $15,164.00, Remaining Balance: $5,961.00


■@IN Sign Below

Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                             page 1

Software Copyright (c) 2018 CINGroup . www .cincompass.com




              18-56576-pjs              Doc 1           Filed 12/11/18               Entered 12/11/18 14:03:11                        Page 37 of 38
Debtor 1     Quail, Allen M Jr.                                                                    Case numbeq;r known )



Under pen                         e    e that I have indicated my intention about any property of my estate that secures a debt and any personal
property t                         .un xpired lease.

X                                                                                 X
                                                                                      -S""i_g_n-at-u-re-o-=-f-=D-e.,.b-to_r....,2,--------------------



      Date        December 11, 2018                                               Date




 Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                               page 2

 Software Copyright (c) 2018 CINGroup - www.cincompass.com




           18-56576-pjs                 Doc 1           Filed 12/11/18           Entered 12/11/18 14:03:11                 Page 38 of 38
